Citation Nr: 0430395	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for flatfoot, 
bilateral.

2.  Entitlement to initial compensable rating for service 
connected tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from May 2000 through January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified at a Board Video hearing in July 2004.  
The transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims folder includes the veteran's December 1999 
entrance examination.  This examination showed a diagnosis of 
pes planus, moderate and asymptomatic.  The examiner also 
noted that the veteran was able to dorsiflex to 90 degrees.  
Service medical records show that the veteran began 
experiencing moderate to severe pain localized over the 
medial arches of both feet immediately after entrance to the 
service.  Private treatment records confirm ongoing treatment 
for bilateral foot pain.  

The veteran was afforded a VA examination for his pes planus 
in February 2002.  The examiner noted the presence of 
calluses beneath the metatarsal heads of both feet and 
dynamic hammer toes of the left and right second, third and 
fourth toes.  This examiner gave the opinion that the 
veteran's pes planus was more likely than not present prior 
to military service but did not opine as to whether the 
veteran's pes planus was aggravated by his service.  

The veteran was afforded an examination for his tinea pedis 
in March 2002.  At this examination the veteran reported 
having athlete's feet throughout his time in the service as 
manifested by scaling of the feet and thickening of the great 
toenail of both feet.  The veteran denied any itching, 
ulceration or skin breakdown, only a scaling to the feet.  On 
physical examination there was hypertrophy of the great 
toenail on both feet with discoloration consistent with 
fungal nail disease and there was scaling of the soles of the 
feet bilaterally without cracking between the toes or without 
ulceration.  There was no sign of cellulites.  The impression 
of the examiner was tinea pedis, bilaterally.  Based upon the 
rating criteria at the time, the RO granted service 
connection for tinea pedis and assigned a noncompensable 
rating.  The criteria for evaluating skin disorders were 
amended by a final rule that became effective on August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  As his 
appeal was pending at the time the applicable regulations 
were amended, the veteran is entitled to consideration under 
both sets of regulations.  

At the July 2004 Board Video hearing, the veteran testified 
that he has been treated six to seven times per year for his 
feet problems at the VA Medical Center in Jackson, 
Mississippi.  The veteran also testified that he received 
treatment from Health South in October 2002.  However, 
neither the VA nor the private reports are part of the record 
and it appears that VA never made any effort to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
veteran and his representative all Health 
South treatment records, and specifically 
those from October 2002.  The veteran 
should either submit the records himself 
or provide the necessary authorization 
giving the RO the authority to obtain the 
veteran's private medical treatment 
records from Health South.

2.  The RO must obtain all VAMC Jackson, 
Mississippi records from the veteran's 
period of outpatient treatment. If these 
records are unobtainable a negative reply 
must be noted in writing and associated 
with the claims folder.  

3.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
whether or not the veteran's pes 
planus was aggravated during service.  
The claims folder must be made 
available to the examiner for review.  
After reviewing the records and 
examining the appellant, the examiner 
is requested to express an opinion as 
to whether the veteran's pes planus 
disorder increased in its severity 
during service, and if so, what was 
the measurable increase in severity 
that occurred during active service 
over and above the pre-existing pes 
planus that was noted prior to service 
entry?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to the 
veteran's service medical records (white 
tabs and manilla envelopes), the May 2001 
Report of the Medical Board (white tab), 
and the February 2002 VA examination 
(yellow tab). 

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be 
afforded an examination to determine the 
current severity of his service-connected 
tinea pedis.  The examiner should be 
asked to answer the following questions: 
1) What percentage of the veteran's body 
and what percentage of exposed areas are 
affected by his tinea pedis?  2) Has the 
veteran required intermittent systematic 
therapy such as corticosteroids or other 
immunosuppressive drugs during the past 
12-month period, and if so, for what 
duration?  

5.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  Specifically, 
the RO should address which diagnostic 
code (either 7806 or 7801-7805) is most 
appropriate for evaluating the veteran's 
tinea pedis.  If either claim is still 
denied, the RO must furnish the veteran 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


